Citation Nr: 0601478	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2004 and October 2004 statements to VA, the veteran 
raised the issue of entitlement to an increased rating for 
his service-connected right leg disability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
left leg disorder that is related to the veteran's active 
military service, or to any incident therein.

2.  An unappealed May 1978 RO decision denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder.

3.  Evidence associated with the claims file since the 
unappealed May 1978 RO decision does not raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The veteran's left leg disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  The evidence received since the unappealed May 1978 RO 
decision is not new and material, and the claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated July 2003, prior to the initial VA adjudication 
of the veteran's claim, of the information and evidence 
needed to substantiate and complete his claim for service 
connection for left leg disability and for reopening the 
claim of entitlement to service connection for a psychiatric 
disorder.  The letter also informed the veteran that VA would 
obtain all service medical records, VA medical records, and 
any other medical records about which the veteran notified 
them.  The veteran was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, in the case of the veteran's claim for entitlement to 
service connection for a left leg disability, VA has a duty, 
in order to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records, 
VA outpatient medical records, and private medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified what evidence had 
been received.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  
Although the veteran was not examined for the purpose of 
addressing his claim for service connection, none was 
required.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed below, the evidence of record does not indicate 
that any current left leg disability is related to the 
veteran's active military service.  Thus, VA's duty to assist 
has been fulfilled.  

In the case of the claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder, the VCAA 
explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f).  However, VA has a duty, in order to 
assist the veteran, to obtain records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records, VA outpatient medical records, and private 
medical records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. 
§ 5103A(b).  As the veteran has not identified any records 
that are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that 
although the veteran was not examined for the purpose of 
addressing his claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder, VA is not 
required to provide such an examination for a claim to reopen 
a finally decided decision.  See 38 C.F.R. § 3.159(c).  Thus, 
VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Service connection for a left leg disability

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's May 1960 service entrance examination is 
negative for a left leg disability.  November 1960 service 
medical records indicate that the veteran presented with pain 
in his left knee and reported that he hit his left knee while 
jumping into a truck.  The examiner found "slight swelling 
and tenderness" but no "limit[ing] of motion," and 
prescribed heat and an ace bandage.  The diagnosis was a 
contusion of the left tibia.  The veteran's January 1964 
service discharge examination is negative for any complaints 
or findings of a left leg disability.  

Private medical records from September 1979 reflect that the 
veteran was hospitalized for multiple injuries following an 
automobile accident.  The diagnosis was "transverse fracture 
of the mid shaft of the left femur."  Subsequent examination 
notes confirm a femur fracture and note that the "[f]racture 
of the midshaft of the left femur is in excellent position" 
or "satisfactory position."  In October 1979, the veteran 
had open reduction surgery, "internal fixation with 
intramedullary nail using schneider nail," to correct his 
left femur fracture. 

VA medical records from April 1983 indicate that the veteran 
was hospitalized and "[d]islocation of left total hip, 
second dislocation" was diagnosed.  The rest of that record, 
however, discusses the veteran's right hip.  July 1983 VA 
medical records reflect that the veteran's left hip had been 
pinned and his right hip totally replaced.  A May 1996 MRI 
indicated that the veteran's left femoral head appeared 
normal, although only a portion of the femoral head was 
visible.  

The Board finds that the veteran is not entitled to service 
connection for left leg disability.  The veteran's entrance 
examination was negative for left leg disabilities.  Although 
an inservice left leg contusion was diagnosed, a left knee 
disorder was not found on the veteran's service discharge 
examination.  The medical evidence of record demonstrates 
that the veteran's femur fracture was not incurred in service 
but in a motor vehicle accident in 1979.  The veteran 
underwent surgery to correct the fracture and VA outpatient 
records in 1996 reflect that the veteran's left femoral head 
appeared normal.  The evidence of record does not support 
that any current left leg disability is related to the 
veteran's military service or to any incident therein.  
Accordingly, as the medical evidence of record does not 
relate any current left leg disability to service, service 
connection for a left leg disability is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  New and material evidence to reopen a claim of 
entitlement to 
service connection for a psychiatric disorder

As stated above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of psychosis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In an unappealed October 1976 rating action, the RO denied 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder because the post-service diagnosis of 
acute psychosis was not incurred in or aggravated by military 
service and was not shown within the presumptive period.

In March 1978, the veteran's claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
was received.  In a May 1978 decision, the RO denied the 
veteran's request to reopen the claim because no new and 
material evidence was submitted that showed a psychiatric 
disorder that was incurred in the veteran's military service 
or within the presumptive period. 

The veteran did not file a notice of disagreement after the 
May 1978 denial of his claim for service connection for a 
psychiatric disorder.  The May 1978 RO decision thus became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2005).  Nevertheless, a claim will 
be reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the May 1978 RO 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented since the prior final disallowance of the 
claim is "new and material."  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and evaluate the merits of the claim in view 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his claim to reopen in June 2003, the 
amendment is applicable here.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The evidence of record at the time of the May 1978 rating 
decision consisted of the veteran's service medical records 
and VA medical records from July and August 1976 and March 
1978.  Service medical records indicated that the veteran was 
referred several times to the neuro-psychiatric clinic for 
insomnia and excessive worry.  November 1963 service medical 
records noted that the veteran "was evaluated through the 
Psychiatric clinic . . . and [n]o psychiatric illness was 
indicated."  Post-service VA medical records from July and 
August 1976 reveal that the veteran was hospitalized and 
acute psychosis was diagnosed.  VA medical records from March 
1978 indicate that the veteran was hospitalized and paranoid 
schizophrenia was diagnosed.

Evidence of record received since the May 1978 RO decision 
includes February 1982 VA medical records revealing that the 
veteran was hospitalized and "Schizophrenia, paranoid type" 
was diagnosed.  

VA outpatient records from May 1998 indicate that a VA 
examiner diagnosed chronic schizophrenia with primarily 
residual symptoms.  An October 1998 VA outpatient record 
notes a history of chronic schizophrenia, but the VA examiner 
found the veteran stable - "no psychosis, no depression."  
However, in November 1998, the chronic schizophrenia 
diagnosis was confirmed and the VA examiner noted that the 
veteran had paranoid delusions and a history of drugs.  
Nevertheless, in December 1998, a VA examiner found the 
veteran "not psychotic" and "stable."  In January 1999, VA 
closed the veteran's file for missed appointments and 
diagnosed schizophrenia and polysubstance dependence.  In 
February 1999, a VA examiner diagnosed schizophrenia.  In 
April 1999, VA outpatient records noted a diagnosis of 
schizophrenia and polysubstance abuse.  July 1999 VA records 
noted a diagnosis of schizophrenia, cocaine dependence, and 
alcoholism.  

The Board has reviewed the evidence received since the May 
1978 RO decision and has determined that the evidence is new, 
as it was not of record at the time of the decision.  The 
newly submitted evidence, however, does not establish that 
the veteran has a psychiatric disorder that was incurred in 
or otherwise is related to his active military service.  
Because the newly submitted evidence does not indicate that 
the veteran's psychiatric disability is related to service, 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  The evidence thus is not material 
and does not raise a reasonable possibility of substantiating 
the claim.  


In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for a psychiatric disorder.  Moreover, as 
new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Service connection for a left leg disability is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


